United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
W.G. HEFNER MEDICAL CENTER,
Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-136
Issued: March 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated February 4 and June 2, 2008 that denied her claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has an
impairment caused by her accepted open wound of the lip that would entitle her to a schedule
award.
FACTUAL HISTORY
On September 17, 2007 appellant, then a 52-year-old psychiatric nursing assistant, filed a
Form CA-1, traumatic injury claim, alleging that on September 13, 2007 she sustained
lacerations of her cheek and lower lip when she was hit in the mouth by a patient. She stopped

work that day and submitted a September 14, 2007 treatment note with illegible signatures. The
report noted the history of injury and diagnosed a 0.5 centimeter through-and-through lower lip
laceration that was cleaned with betadine and glued closed. On September 14, 2007 Dr. Anjani
Swarna, a Board-certified internist, advised that appellant sustained a lip injury when hit in the
fact by a patient. He noted a swollen lower lip and subcutaneous tissue of the chin. In a
September 19, 2007 progress note, Dr. Ross B. Armour, Board-certified in family medicine,
advised that appellant had mild swelling of the left lip that appeared to be healing well. On
October 12, 2007 appellant filed a schedule award claim.
By letter dated October 26, 2007, the Office accepted the claim for open wound of the lip
with complications. It advised appellant to submit medical evidence in accordance with the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides)1 to support her schedule award claim. In a
November 9, 2007 report, Dr. Swarna stated that he had evaluated appellant on September 14,
2007 for treatment of a lip injury, noting that she was given a tetanus vaccine, a prescription for
antibiotics and advised to return as needed.
In a decision dated February 4, 2008, the Office denied appellant’s claim for a schedule
award on the grounds that she had not submitted sufficient medical evidence.
On February 25, 2008 appellant requested a review of the written record. By decision
dated June 2, 2008, an Office hearing representative affirmed the February 4, 2008 decision.
The hearing representative noted that the lip was not a scheduled member under section 8107 of
the Federal Employees’ Compensation Act or section 10.404 of Office regulations.2 Moreover,
while the Act provides for facial disfigurement that is likely to handicap a claimant in securing
and maintaining employment, appellant had not specifically claimed any disfigurement and the
medical evidence did not establish any permanent facial disfigurement.
LEGAL PRECEDENT
Pursuant to section 8107 of the Act and section 10.404 of the implementing federal
regulations,3 schedule awards are payable for permanent impairment of specified body members,
functions or organs. The Act, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides4 has been

1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

3

Id.

4

A.M.A., Guides, supra note 1.

2

adopted by the Office and the Board has concurred in such adoption, as an appropriate standard
for evaluating schedule losses.5
The Act identifies members such as the arm, leg, hand, foot, thumb and finger; functions
such as loss of hearing and loss of vision; and organs to include the eye. Section
8107(c)(22) provides for the payment of compensation for permanent loss of any other important
external or internal organ of the body as determined by the Secretary of Labor.6 The Secretary of
Labor has made such a determination and, pursuant to the authority granted in section
8107(c)(22), added the breast, kidney, larynx, lung, penis, testicle, ovary, uterus and tongue to
the schedule.7 A schedule award is not payable for the loss or loss of use, of a member or
function of the body not specifically listed in the Act or in its implementing regulations.8
ANALYSIS
The Board finds that appellant has not established that she is entitled to a schedule award.
Appellant’s claim was accepted for open wound of the lip. As noted, no schedule award is
payable for a member, function or organ of the body not specified in the Act or its implementing
regulations.9 The Act does not specify the lip as a scheduled member warranting compensation.
Furthermore, the Secretary has not determined, pursuant to the discretionary authority granted in
section 8107(c)(22) of the Act, that the lip constitutes “any other important external or internal
organ of the body.”
The Board notes that section 8107(c)(21) of the Act provides that compensation not to
exceed $3,500.00 shall be awarded for serious disfigurement of the face, head or neck of a
character likely to handicap an individual in securing or maintaining employment, in addition to
any other compensation payable under the schedule.10 However, appellant has not claimed and
the medical evidence does not establish that she is entitled an award for facial disfigurement.
The lip laceration she sustained was repaired and on September 19, 2007, Dr. Armour advised
that her lip appeared to be healing well. Section 8107(c)(21) is therefore not applicable in this
case.

5

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
6

5 U.S.C. § 8107(22).

7

20 C.F.R. § 10.404; see Anna V. Burke, 57 ECAB 521 (2006).

8

J.W., 59 ECAB ____ (Docket No. 07-1989, issued January 8, 2008).

9

Supra note 2; Anna V. Burke, supra note 7.

10

5 U.S.C. § 8107(c)(21).

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained any permanent impairment due to her accepted wound of the lip.11
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 2, 2008 be affirmed.
Issued: March 9, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

The Board notes that appellant submitted evidence to the Office subsequent to the June 2, 2008 decision and
with her appeal to the Board. The Board cannot review this evidence, however, as its review of the case is limited to
the evidence of record that was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c); see
Sandra D. Pruitt, 57 ECAB 126 (2005).

4

